United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 2, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30477
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

CHARLES EDWARD GILES,

                                         Defendant-Appellant.

                         --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                        USDC No. 3:05-CV-1068
                     USDC No. 3:02-CR-30015-ALL
                         --------------------


Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Charles Edward Giles received a mandatory life sentence

after being found guilty by a jury of distribution of marijuana,

distribution of over 5 grams of cocaine base, and possession with

intent to distribute over 50 grams of cocaine base.     Giles

appeals the district court’s denial of his 28 U.S.C. § 2255

motion.   The district court granted Giles a certificate of

appealability on the issue whether his attorney was ineffective

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 06-30477
                                -2-

for presenting a defense at trial that is not recognized under

the law.   The defense presented is recognized.   See, e.g., United

States v. Moye, 951 F.2d 59, 61 & n.1 (5th Cir. 1992); United

States v. Johnston, 685 F.2d 934, 936-37, 940 (5th Cir. 1982).

Giles thus has not established that his counsel rendered

ineffective assistance.   See Strickland v. Washington, 466 U.S.
668, 687 (1984).

     AFFIRMED.